DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 5/18/2021 and entered by was of the RCE filed on 7/23/2021, wherein:
Claims 1-7, 9-11, and 13-17, and 19-22 are currently pending; 
Claims 1-7, 9-11, 13, 14, 16, 17, and 19-22 have been amended; and
Claim 18 has been cancelled.
Official Notice
In the Non-Final Office Action mailed on 9/3/2020, Examiner gave Official Notice that:
soundproofing elements attached to carrier installation units inside fuselages are well-known in the art; and
primary structural elements with elongated holes which couple to secondary structural elements by means of bearing screws, screws, bolts, or the like to allow relative movement 
In neither the Applicant’s Response to the aforementioned office action, filed on 12/3/2020, nor the Response to the Final Office Action filed on 5/18/2020, was a challenge made to the Examiner’s taking of Official Notice. As such, each of the facts previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" (Fig. 8 and page 16, line 19) and "36" (Figs. 5-6 and page 17, lines 19-20) have both been used to designate plate-like caps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 in Figs. 5-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Specification
The disclosure is objected to because of the following informalities: 
On page 17, lines 19-20, the caps have been amended from reference character 27 to 36 in both instances. The paragraph in which the occurs references Fig. 8.  A review of Fig. 8 shows only reference character 27 and lacks reference character 36. On page 16, line 19, Fig. 5 is referenced and reference character 27 is recited.  A review of Figures 5 and 6 does not produce any recitations of reference character 27 but does include several reference characters 36. It appears as though all recitations of reference character 27 or 36 in the aforementioned pages/lines be replaced with either one of 27 and 36 and then Figures 5, 6, and 8 be amended such that only the correct reference character is illustrated. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “compensator element configured to compensate shift in longitudinal and/or transversal direction” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “compensator element configured to” coupled with functional language “compensate shift in longitudinal and/or transversal direction” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. The term “element” has been found to invoke 35 USC 112(f) see Williamson v. Citrix (Fed. Cir. 2015). Additionally, “configured to” is a linking phrase (see MPEP 2181 (I)). As the term “compensator” is not a structural modifier but an adjective describing the function of the element and the claim does not contain sufficient structure, material, or acts for performing the claimed function of compensating shift in the longitudinal 
Since this claim limitation invokes 35 U.S.C. 112(f), claim 13 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Connectors 17 are made from two C-beams which at their end region have an elongated hole 24 (indicated by a dotted line). On the transversal beam 16 a holder 26 is arranged. The holder 26 is made from two angled portions arranged at a certain distance from each other, forming a slot in which the connector 17 is arranged. A bearing screw 25 is fastened to holder 35 and arranged in the elongated hole 24 which allows relative displacements (indicated by the dotted arrow) between the transversal beam 16 (respectively the carrier 5 b′) and the connector 17 (respectively the carrier 5 b). Alternatively or in addition a connector 17 may also comprise a compensator means 18 made at least partially from an elastic material which is able to deform non-destructively in order to compensate shift in longitudinal direction of the fuselage. Such a connector may e.g. be a pin connection where the pin is supported in a bushing made from an elastic material. (Page 24, lines 3-16). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 draws dependency from independent claim 1 and dependent claim 9. Claim 11 recites that the transverse beams are at least partially curved. Claim 1, from which claim 11 draws dependency, recites that the carrier is substantially planar and formed from a frame, wherein claim 9 states that the frame is formed from longitudinal beams and transverse beams. It is unclear what the metes and bounds of claim 11 would be since claim 1 requires the carrier to be substantially planar while claim 11 requires at least a portion of the carrier to be partially 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10, 14-17, and 20-22  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 9051051 to Biedscheid. 
Re: Claim 1. Biedscheid teaches an installation system (Abstract, Figs. 4A-4B; 400, lattice structure) for installing at least one auxiliary device overhead and/or at a sidewall area in a fuselage (cabin space between frames, 450, and floor) of an aircraft (310), the fuselage having a longitudinal fuselage direction and predefined fastening points (col. 3, lines 61-63- coupling members between carrier and fuselage secure to preexisting locations on frames/ribs, 450), the installation system (400) comprising:

a frame (rails, 402 extending longitudinally across the length of the aircraft; 404, beams extending between rails 402 in a transverse direction); and
a fastening point (Fig. 9, location where tie rod 408 couples to rail 402) on the frame; 
a tie rod (408; col. 3, line 59- coupling members 408 are tie rods) interconnected to the fastening point (Fig. 9) of the first carrier and adapted to be mechanically interconnected to one of the predefined fastening points of the fuselage (Figs. 4A-4B, col. 3, lines 58-64);
at least one connector (col. 3, lines 38-40 - holes interconnect first and second carrier components) adapted to interconnect the first carrier to a second carrier (406, cross bar; 470, outboard rails) in the longitudinal carrier direction (y) or the transverse carrier direction (x; crossbars of second carrier extend across the span of the fuselage and couple to the longitudinal rails of the first carrier in the transverse carrier direction); and
at least one auxiliary device adapted to attach to the first carrier (420, galley; col. 3, lines 29-30 - other system components; 422, chiller).
Re: Claim 2. Biedscheid teaches the installation system according to claim 1, wherein Figures 4A-4B illustrate that the  tie rod (408) is configured to separate the first  carrier (400) at a distance (d) from the fuselage (450) of the aircraft (310), forming a space for the arrangement of the at least one auxiliary device (422, chiller).
Re: Claim 3. Biedscheid teaches the installation system according to claim 1, wherein the first carrier (400)  further comprises a curved frame portion (Fig. 12; 902, floating archway).
Re: Claim 4. Biedscheid teaches the installation system according to claim 1, wherein an interior fitting (420) is supported by the first  carrier along the longitudinal fuselage direction of the fuselage of the aircraft (Figs. 5-6).
Re: Claim 5. Biedscheid teaches the installation system according to claim 4, wherein the interior fitting (420) is selected from the group of: cabinet, bulkhead, lavatory unit, galley unit (420 is a galley), and crew rest unit.
Re: Claim 6. Biedscheid teaches the installation system according to claim 1, wherein a panel (Fig. 11; 1150, ceiling panels) is attached to the first  carrier (400) or is forming part of the first carrier providing an internal surface of the aircraft.
Re: Claim 9. Biedscheid teaches the installation system according to claim 1, wherein the frame of the first carrier (400) comprises, with respect to the longitudinal fuselage direction of the fuselage;
at least two longitudinal beams (402); and
at least two transverse  beams (404), 
the at least two longitudinal beams and the at least two transverse beams interconnected to each other forming an outer periphery of the first carrier (Figs. 4A-4B, 10).
Re: Claim 10. Biedscheid teaches the installation system according to
Re: Claim 14. Biedscheid teaches the installation system according to claim 1, wherein the  tie rod (408) and the at least one auxiliary device (422) are arranged on the same side of the first  carrier (See Figs 4A-4B).
Re: Claim 15. Biedscheid teaches the installation system according to claim 1, wherein the at least one auxiliary device is selected from the group of: tubing, wiring, air outlet/diffuser, air inlet, air duct, electronic device, electric device, power distribution unit configured to supply electric power to at least one consumer, central controller unit in order to monitor and/or control functioning of a power distribution unit (See Figs. 4A-4B, 10; col. 2, lines 51-57; col. 5, lines 29-48- lights, chillers, wiring, ducting, gas supplies, etc. are attached to the carrier).
Re: Claim 16. Biedscheid teaches the installation system according to claim 1, wherein the first  carrier (400) and the at least one auxiliary device (See Figs. 4A-4B, 10; col. 2, lines 51-57; col. 5, lines 29-48- lights, chillers, wiring, ducting, gas supplies, etc. are attached to the carrier) are coupled together. Coupling the elements to form a preassembled unit is interpreted to be a method of forming the device. The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Re: Claim 17.  Biedscheid teaches the installation system according to claim 1, further comprising additional carriers (secondary carriers formed by 406 and 470 on either side of first carrier), wherein the first  carrier connects to the additional carriers to form a grid (See Figs. 4A-4B).
Re: Claim 20. Biedscheid teaches the installation system according to claim 1, further comprising: the second carrier (406,470), the second  carrier configured to connect to the first 
a second frame (406, crossbars; 470, outboard rails); and
a second fastening point  (col. 3, lines 43-64).
Re: Claim 21. Biedscheid teaches an installation system (Abstract, Figs. 4A-4B; 400, lattice structure)  for installing at least one auxiliary device overhead and/or at a sidewall area in a fuselage (cabin space between frames, 450, and floor) of an aircraft (310), the fuselage having predefined fastening points (col. 3, lines 61-63- coupling members between carrier and fuselage secure to preexisting locations on frames/ribs, 450), the installation system (400) comprising:
a substantially planar first carrier (400, lattice structure) having a longitudinal carrier direction (y, into the page) and a transverse carrier direction (x, across the page), the first carrier comprising:
a frame (rails, 402 extending longitudinally across the length of the aircraft; 404, beams extending between rails 402 in a transverse direction); and
fastening points on the frame (Fig. 9, locations where tie rods 408 couple to rails 402);
a plurality of tie rods (408; col. 3, line 59- coupling members 408 are tie rods)  each interconnected to a corresponding one of the fastening points (Fig. 9) of the first carrier and the each of the plurality of tie rods (408) adapted to be mechanically interconnected to a predefined fastening point of the fuselage (Figs. 4A-4B, col. 3, lines 58-64);
at least one connector (col. 3, lines 38-40 - holes interconnect first and second carrier components) adapted to interconnect the first carrier to a second carrier (406, cross bar; 470, 
at least one auxiliary device adapted to attach to the first carrier (420, galley; col. 3, lines 29-30 - other system components).
Re: Claim 22. Biedscheid teaches the installation system according to claim 21, wherein the frame (400) of the first carrier comprises longitudinal beams (402, rails) mechanically interconnected by transverse beams (404, beams), and the frame of the first carrier is defined in two dimensions by lengths of the longitudinal beams (See Fig. 10) and the transverse beams (See Figs. 4A-4B), and the first carrier comprises a vertical third dimension defined by a height of the longitudinal beams and/or the transverse transversal beams (Figs. 4A, 4B, 5, and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9051051 to Biedscheid.
Re: Claim 11. As best understood due to indefiniteness, Biedscheid teaches the installation system according to claim 9, however, it is not expressly disclosed that the transverse beams (404) are at least partially curved. Examiner gives Official Notice that carriers having transverse beams which are at least partially curved to correspond to the shape of an aircraft fuselage are well-known in the art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of . 
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9051051 to Biedscheid in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 7. Biedscheid teaches the installation system according to claim 1 as outlined above. However, it is not expressly disclosed that the carrier comprises a soundproofing element or is forming part of a soundproofing system. Examiner previously gave Official Notice, now AAPA, that soundproofing elements attached to carrier installation units inside fuselages are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide soundproofing elements to the carrier of Biedscheid to improve the comfort of passengers through the reduction of engine noise entering the cabin of the fuselage.
Re: Claim 13.  Biedscheid teaches the installation system according to

Examiner previously gave Official Notice, now AAPA, that primary elements with elongated holes which couple secondary elements by means of bearing screws, screws, bolts, or the like to allow relative movement between the two elements and bushings made from elastic materials for surrounding said attachments means are well-known in the aerospace art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the well-known connector compensator elements to compensate shift in the longitudinal and/or transverse directions such that relative spacing between components can be made during installation and/or forces during flight operation do not put undue stresses on the connections thereby reducing the mean-time-to-failure. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9051051 to Biedscheid in view of US 9070299 to Gleine.
Re: Claim 19. Biedscheid teaches the installation system according to claim 1 as outlined above. However, Biedscheied does not expressly disclose providing a mock-up of a fuselage for installing the assembly prior to installation in an actual aircraft. 

The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have recognized the advantages outlined by Gleine (See Background of the Invention) of providing a mock-up in order to perform a test installation of the installation system of Biedscheid prior to installation in a final aircraft. In normal and usual operation, the steps of providing a mock-up as taught by Gleine and preassembling the installation system of Biedscheid would be performed by said combination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647